Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s submission filed on 11/26/2019 is duly acknowledged.
Claims 1-46 (originally presented) have been canceled by applicants.
Claims 47-57 have been newly presented for examination, and are currently pending in this application.
Priority
This application has been filed by applicants as a DIV of parent US 15/315,032 (filed on 11/30/2016; now US 10,538,741), which was a 371 of PCT/EP 2015/069786 (filed on 08/28/2015) claiming foreign priority to EP15157664.2 (filed on 03/04/2015) and PCT/EP2014/068317 (filed on 08/28/2014).
Terminal Disclaimer
The terminal disclaimer filed by applicants on 01/12/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,538,741 B2 (issued on January 21, 2020 to common inventors and assignee, from parent US application 15/315,032) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Attorney Miss Susan M. Michaud (applicant’s attorney of record) on 01/13/2022 (see also attached Examiner-initiated interview summary).
The application has been amended as follows: 
In The Claims
	Claim 48 has been canceled by this Examiner’s amendment.
Claims 47 and 49-57 have been allowed by this Examiner’s amendment as discussed below:
Claims 47, 55 and 56 have been specifically amended as follows:
47. (Currently Amended) A method of treating a liver condition in a subject in need thereof, the method comprising administering to [[a]] the subject 
(i) [[a]] an isolated human adult liver progenitor cell wherein said cell is measured: 
(a) positive for a-smooth muscle actin (ASMA), albumin (ALB), and CD140b, and 
(b) negative for Sushi domain containing protein 2 (SUSD2) and Cytokeratin-19 (CK-19), or 
(ii) an isolated cell population, wherein at least 60% of the cells of the population are cells of (i), 
liver condition may benefit from engraftment of said cells in a human tissue of the subject, and wherein said pharmaceutical composition is administered to said subject via intrahepatic, intrasplenic, or intravenous routes.
55. (Currently Amended) The method of Claim 47, wherein said cell of (i) or population of (ii) is further modified by means of one or more chemical agents, cell culture medium, growth factors, and/or nucleic acid vectors.
56. (Currently Amended) The method of Claim 47, wherein the liver condition is a liver disease selected from the group consisting of an inborn error of liver metabolism, an inherited Blood Coagulation Disorder, progressive familial intrahepatic cholestasis type 1 / 2 / 3, alpha 1-Antitrypsin Deficiency, defect of liver cell transporters, Porphyria, fatty liver or fibrotic liver disease, primary biliary cirrhosis, sclerosing cholangitis, liver degenerative disease, and acute or chronic liver failure.
Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the process for treating a liver condition as claimed (see amended claim 47, in particular) employs the cells and population thereof (i.e. the product) which is deemed to be free of prior art and unobvious over prior art disclosure. The closest prior art of Sokal et al (WO 2007/071339 A1, cited by applicants in the IDS dated 12/02/2019 as FOR citation H) disclose the use of isolated adult liver stem cells that express (i.e. are positive for) markers such as albumin (ALB) and alpha smooth muscle actin (ASMA) and are negative for cytokeratin-19 (CK-19) expression, but have been disclosed to be negative for expression of marker CD140 (see WO2007/071339-A1, page 44, lines 17-19, for instance), and therefore instantly claimed process employs adult liver progenitor cells that are distinct over the cells disclosed in the closest prior art, and are not deemed to be Terminal Disclaimer over issued patent US 10,538,741 (in order to obviate a potential ODP situation over issued claims 1 and 9-10), which has been approved by the office, and made of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 47 and 49-57 have been allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790. The examiner can normally be reached M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657

/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657